Citation Nr: 1429499	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  08-35 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, to include as secondary to the non-service-connected residuals of a back injury.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, anxiety disorder, major depressive disorder, and panic disorder.

3.  Entitlement to service connection for residuals of a back injury.

4.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

5.  Entitlement to service connection for a right knee disorder.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to March 1992.  The Veteran then served in the Reserves from March 1992 to November 1994.

The Veteran's psychiatric, fibromyalgia, and back claims come before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefits sought on appeal.  

The Veteran's COPD and right knee claims come before the Board on appeal from a May 2008 rating decision of the VA RO in St. Petersburg, Florida, which denied the benefits sought on appeal.  

In February 2012, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  Upon remand, the Veteran's previously appealed bilateral foot disorder claim was granted in an October 2012 rating decision.  The Veteran did not appeal either the initial disability ratings or effective dates assigned.  Therefore, that claim has been resolved, and is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see, too, 38 C.F.R. § 20.200 (2013).
  
The Veteran's paperless claims files were also reviewed and considered in preparing this remand, along with her paper claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.  

In a March 2012 statement, the Veteran stated that she was currently receiving treatment at the VA Community-Based Outpatient Clinic (CBOC) in Marianna, Florida, for the disorders currently on appeal.  These pertinent records are not currently in the claims file, and attempts to obtain these records have not been made by the AMC.  Additionally, the October 2012 Supplemental Statement of the Case (SSOC) states that the AMC obtained and associated the Veteran's treatment records from the VA North Florida/Georgia healthcare system (HCS) dated from February 2011 to September 2012.  The SSOC also indicates that the AMC obtained and associated the Veteran's treatment records from the VA Pensacola Joint Ambulatory Care Center in Pensacola, Florida, dated from August 2007 to September 2012.  These pertinent records are not currently located in the Veteran's paper or paperless claims file.  On remand, all of these pertinent VA treatment records must be obtained and added to the Veteran's claims file.  See 38 U.S.C.A. 
§ 5103A(a)(1), (b)(1), (c)(1) (West 2002 & Supp. 2013); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).  The Board also finds that the September 2012 VA mental examination report should be returned to the examiner for a clarification of opinion request. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent treatment records from the VA CBOC in Marianna, Florida, that have not been secured for inclusion in the record.  

Obtain all pertinent treatment records from the VA North Florida/Georgia HCS dated since February 2011 that have not been secured for inclusion in the record.  

Obtain all pertinent treatment records from the VA Pensacola Joint Ambulatory Care Center in Pensacola, Florida, dated since August 2007 that have not been secured for inclusion in the record.  

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  Thereafter, return the examination report and claims file to the examiner who conducted the September 2012 VA mental examination (or another appropriate examiner if unavailable) for a clarification of opinion request.  The examiner opined that "[i]t is less likely than not that the pre-existing chronic acquired psychiatric disorder was clearly and unmistakably aggravated beyond the natural progress of the disease by such service."  The Board, however, asks that the examiner specifically answer the following:  Whether the preexisting acquired psychiatric disorder clearly and unmistakably (i.e., highest degree of medical certainty) WAS NOT aggravated by such service.  In other words, please determine whether it is clear and unmistakable that there was no increase in disability during service or that it is clear and unmistakable that any increase in disability was due to the natural progress of the preexisting condition.

3.  After the above action has been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and her representative a SSOC.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)










These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



